Interim Decision #2846

MATTER OF MOWRER

In Visa Petition Proceedings
A-19189896
A-34056013
Decided by Board January 9, 1981
(1) The viability of an existing marriage which is the basis for a stepparent/stepchild
relationship is not relevant to a determination whether the status sought by the visa
petition should be accorded, unless the parties to the marriage have legally separated.
(2) Where the parties to a marriage creating a stepparent/stopehild relationship have
legally separated or where the marriage has been terminated by divorce or death, the
appropriate inquiry is whether a family relationship has continued to exist as a
matter of fact between the stepparent and stepchild. Matter of Simicevic,10 I&N Dec.
303 (DIA 1963), modified.
(3) Since the beneficiaries' status as the petitioner's stepchildren was established by
their prior admission to the United States on the basis of that status, and their
relationship to the petitioner has not been terminated as a result of the petitioner's
divorce or legal separation from the beneficiaries' mother, the visa petition was
approved, despite the separation of the petitioner from the beneficiaries' mother since
1974, with no plans for reconciliation, and the beneficiaries' residence abroad with
their mother during that time.
ON BEHALF OF PETITIONER:
Joseph A. Gatto, Esquire
2021 City National Bank Bldg.
Detroit, Michigan 48226

ON BEHALF OF SERVICE
Gerald S. Hurwitz
Appellate Trial Attorney

Br Milhollan, Chairman; Maniatis, Appleman, and Maguire, Board Members
The United States citizen petitioner applied for immediate relative
status for the beneficiaries as his stepchildren under section 201(b) of
the Immigration and Nationality Act, 8 U.S.C. 1151(b). The visa petitions were approved by the District. Director on June 11, 1379, and July
22, 1979, but were subsequently returned to him by the American
Embassy. Revocation proceedings were instituted, and, in a decision
dated April 22, 1080, the District Director revoked the visa petitions.

The petitioner has appealed from that decision. At oral argument, the
Appellate Trial Attorney stated that the Service would not object to
approval of the visa petitions. The appeal will be sustained, and the

Interim Decision #2846
visa petitions will be approved.
The petitioner is a 37-year-old native and citizen of the United
States. The beneficiaries are natives and citizens of the Philippines.
Maria was born on July 4, 1965, and Freddy on February 27, 1967. The
record reflects that the petitioner married the beneficiaries' mother on
January 10, 1969. Maria was admitted to the United States for
permanent residence with her mother on July 16, 1969, and Freddy
entered as a permanent resident on October 21, 1972. In his decision,

the District Director noted that the petitioner has been separated
from the beneficiaries' mother since 1974 with no plans for reconciliation, and that the beneficiaries have lived in the Philippines with their
mother since she left this country.' On that basis, the District Director
concluded that the petitioner no longer has a stepparent relationship
to the beneficiaries.
On appeal, the petitioner contends that his separation from his wife
should not preclude him as a matter of law from establishing that his
relationship as stepparent to the beneficiaries is an existing one. He
further argues that the evidence supports his claim that he has, in fact,
continued his relationship as a stepparent to them.
Section 101(b)(1)(B) of the Act, 8 U.S.C. 1101(b)(1)(B), includes
within the meaning of the term "child",
a stepchild, whether or not born out of wedlock, provided the child has not reached the
age of eighteen years at the time the marriage creating the status of stepchild
occurred.

It is clear from the facts of this case that the beneficiaries once
qualified as the petitioner's stepchildren inasmuch as they were previously granted admission to this country on the basis of their mother's
marriage to the petitioner. However, the District Director determined
that their relationship as stepchildren to the petitioner no longer
exists due to their physical separation from him and the fact that his
marriage to their mother is no longer viable.
In denying the visa petition, the District Director cited as authority
our decision in Matter of Simicevie, 10 I&N Dec. 363 (BIA 1963), where
the Board examined the effect of dissolution of the marriage creating
the stepparent/stepchild relationship on the subsequent existence of
that relationship. It was determined in that case that the affinity
created by the marriage had terminated upon divorce of the parents
because the marriage had been childless, the beneficiary remained in
the custody of her natural father, and both parents had since remarried twice. However, in a factually different context, the Board found
that the death of the natural parent did not result in termination of
' The decision states that Freddy returned to the Philippines in July 1974, and Maria
left in July 1975.

614

Interim Decision #2846
the stepparent/stepchild relationship where the evidence indicated
that a family relationship had continued between the petitioner and
beneficiary as a matter of fact. See Matter of Pagnerre,13 I&N Dec. 688
(BIA 1971).

The instant case is distinguishable from both of those situations in
that the petitioner's marriage to the beneficiaries' mother has not been
terminated by law, but merely appears to be nonviable. In recent
decisions, this Board has ruled that the viability of an alien's marriage
can no longer be determinative of his entitlement to immigration
benefits. See Matter of Pierce, Interim Decision 2812 (BIA 1980); Matter of Boromand, Interim. Decision 2811 (BIA 1980); Matter of McKee,
Interim Decision 2782 (BIA 1980); but see Matter of Lenning, Interim
Decision 2817 (BIA 1980). Accordingly, we now conclude that the
viability of an existing marriage which is the basis for a stepparent/stepchild relationship is not relevant to a determination
whether the status sought by the visa petition should be accorded,
unless the parties, to the marriage have legally separated. See Matter of
Lenning, id. We believe that the appropriate inquiry in cases where
there has been a legal separation or where the marriage has been
terminated by divorce or death is whether a family relationship has
continued to exist as a matter of fact between the stepparent and

stepchild. It is our opinion that such a test is consistent with both our
decisions in Matter of Simicevic, supra, and Matter of Pagnerre, supra,
since the emphasis in each, case was on the factual situation of the
stepparent and stepchild subsequent to the termination by law of the
affinity created between them, by the marriage. However, to the extent
that Matter of Sirnicevic may be construed to preclude the continued
existence of the relationship as a matter of law, it is hereby modified.
Inasmuch as the beneficiaries were once admitted to this country as
the petitioner's stepchildren, it has clearly been established that the
requisite relationship between them does exist. Since that relationship

hasr not been terminated as a result of the petitioner's divorce or legal
separation from the beneficiaries' mother, we conclude that the appeal
should be sustained, and the visa petitions should be approved.
ORDER: The appeal is sustained, and the visa petitions are
approved.

